                                          Main anti-jamming technologies




00075192
                         Pulse discrimination
                       Discriminate target by pulse peak
                       number, width, central symmetry and
                       amplitude.
                                                                            Pulse
                                                                        discrimination

                                                                  IR
                        Two-Color discrimination
                                                                  UV

                       Discriminate target by comparing energy           Two-Color
                       value and difference of target and              discrimination
                       interference in IR and UV bands.


                                                                       Quasi-imaging
                        Quasi-imaging technology                        technology
                       Discriminate target by IR energy
                       distribution diagram of rosette scanning
                       quasi-imaging image.




Ghanem-00072443-0016
                                                                                         Case 2:15-cr-00704-SJO Document 431-3 Filed 05/13/19 Page 1 of 17 Page ID #:5404
                                              Fuze-Warhead section




00075192
                                                         Killing Radius ~ 2.3m



                                 Fuze                Fuze-warhead coordination                Warhead

                           missile adopts Laser       Fuze-warhead coordination        Warhead adopts focusing
                            proximity / impact       parameters are preset (target    and small dispersing angle
                       combination fuze. The laser    type is selected by the firer   fragment design to improve
                         proximity fuze has three    and the delay time of fuze is      target hit probability and
                        transmitting channels and     automatically calculated by        fragment density. The
                        three receiving channels.    the missile), which improves      killing radius is more than
                                                       the kill probability against                 2m.
                                                      small targets such as cruise
                                                          missiles and UAVs.




Ghanem-00072443-0017
                                                                                                                     Case 2:15-cr-00704-SJO Document 431-3 Filed 05/13/19 Page 2 of 17 Page ID #:5405
                                                      Motor




00075192
                       • Motor is composed of sustainer
                         motor and booster motor.
                       • Booster motor remains in launch
                         tube after burning out to improve
                         firing safety.
                       • Motor is featured by high
                         performance, high reliability and
                         long lifetime characteristics.




Ghanem-00072443-0018
                                                              Case 2:15-cr-00704-SJO Document 431-3 Filed 05/13/19 Page 3 of 17 Page ID #:5406
                       Launch tube , Firing Unit & Ground Energy Unit




00075192
                                    Launch Tube is the general frame of structural
                                    assembly of missile weapon system.




                                    Firing Unit is the control center of missile weapon
                                    system. It’s featured by full digitized design, intelligent,
                                    programmable firing process.




                                    Ground Energy Unit is composed of thermal
                                    battery and high pressure gas cylinder. It supplies energy
                                    to missile system prior to firing for not less than 60 s.




Ghanem-00072443-0019
                                                                                                   Case 2:15-cr-00704-SJO Document 431-3 Filed 05/13/19 Page 4 of 17 Page ID #:5407
                                          Summary




00075192
                           Black Star is the new generation MANPAD missile
                       weapon system independently developed by our factory
                       with its own patent technology and intellectual property.
                       Featured by high performance, easy operation and
                       maintenance and high reliability, this system can meet the
                       requirements of future combat environment.




Ghanem-00072443-0020
                                                                                    Case 2:15-cr-00704-SJO Document 431-3 Filed 05/13/19 Page 5 of 17 Page ID #:5408
Case 2:15-cr-00704-SJO Document 431-3 Filed 05/13/19 Page 6 of 17 Page ID #:5409




                                              CASE NO.     CR 15-0704 (A)-SJO

                                                       UNITED STATES OF AMERICA
                                                VS.       GHANEM

                                              PLAINTIFF=S EXHIBIT            352

                                              DATE                                 IDEN.

                                              DATE                                 EVID.

                                              BY
                                                              DEPUTY CLERK
                                              AO 386
Case 2:15-cr-00704-SJO Document 431-3 Filed 05/13/19 Page 7 of 17 Page ID #:5410




       00142519.pdf
Case 2:15-cr-00704-SJO Document 431-3 Filed 05/13/19 Page 8 of 17 Page ID #:5411




                                              CASE NO.     CR 15-0704 (A)-SJO

                                                       UNITED STATES OF AMERICA
                                                VS.       GHANEM

                                              PLAINTIFF=S EXHIBIT            353

                                              DATE                                 IDEN.

                                              DATE                                 EVID.

                                              BY
                                                              DEPUTY CLERK
                                              AO 386
     Case 2:15-cr-00704-SJO Document 431-3 Filed 05/13/19 Page 9 of 17 Page ID #:5412




00074716.pdf
Case 2:15-cr-00704-SJO Document 431-3 Filed 05/13/19 Page 10 of 17 Page ID #:5413




   00074717                                                 Ghanem-00072443
Case 2:15-cr-00704-SJO Document 431-3 Filed 05/13/19 Page 11 of 17 Page ID #:5414




          15.06.2015

          Kyrg-2/15-2015



                                                              Kyrg-2/15-2015




                                 State Enterprise kyrgyzkural
                                 Kozhegulov Bekbolot Orozbekovich




       00074718                                                      Ghanem-00072443
Case 2:15-cr-00704-SJO Document 431-3 Filed 05/13/19 Page 12 of 17 Page ID #:5415




          15.06.2015

          Kyrg-2/15-2015



                                                     Kyrg-2/15-2015




       00074718                                             Ghanem-00072443
Case 2:15-cr-00704-SJO Document 431-3 Filed 05/13/19 Page 13 of 17 Page ID #:5416




           15.06.2015

           Kyrg-2/15-2015



                                                          Kyrg-2/15-2015




                                             15.06.2015




       00074718                                                  Ghanem-00072443
Case 2:15-cr-00704-SJO Document 431-3 Filed 05/13/19 Page 14 of 17 Page ID #:5417




                                               CASE NO.     CR 15-0704 (A)-SJO

                                                        UNITED STATES OF AMERICA
                                                 VS.       GHANEM

                                               PLAINTIFF=S EXHIBIT        354

                                               DATE                                IDEN.

                                               DATE                                EVID.

                                               BY
                                                               DEPUTY CLERK
                                               AO 386
     Case 2:15-cr-00704-SJO Document 431-3 Filed 05/13/19 Page 15 of 17 Page ID #:5418




00056457.pdf
Case 2:15-cr-00704-SJO Document 431-3 Filed 05/13/19 Page 16 of 17 Page ID #:5419




                                               CASE NO.   CR 15-0704 (A)-SJO
                                                     UNITED STATES OF AMERICA
                                                VS.     GHANEM

                                               PLAINTIFF=S EXHIBIT         355

                                               DATE                              IDEN.

                                               DATE                              EVID.

                                               BY
                                                            DEPUTY CLERK
                                               AO 386
     Case 2:15-cr-00704-SJO Document 431-3 Filed 05/13/19 Page 17 of 17 Page ID #:5420




00067561.pdf
